Title: 21st.
From: Adams, John Quincy
To: 


       At six in the morning, we all left Middleton: and rode on to Hartford, where we arrived at about 9. The distance is 14 miles. For several miles on this side of Middleton, we rode along by the side of the river: and after we left it, we had from the top of an hill a most elegant prospect. Indeed there are a number in this Country, which looks as prosperous, and as fertile, as any I remember ever to have been through. We had some thoughts of stopping at Weathersfield, which is 3 miles from Hartford; and going to meeting there: this State is very famous for psalm singing, and Weathersfield is peculiarly distinguish’d: but we thought best upon the whole to go forward directly to Hartford. I was much fatigued when I arrived, and took a nap; after which I went and visited Coll. Wadsworth, who arrived in town last evening. We dined at our tavern, and after dinner, went to the meeting. Mr. Chaumont was struck with, the singing: he is a connoisseur in music, and was surprised to find so much harmony here. After Meeting I went and delivered a letter from my father to Mr. Trumbull, the author of McFingal, who formerly studied law with him. I sat about 2 hours with him, and had some conversation with him, mostly upon the french poets, in which he is well versed. He is not very partial to Voltaire, and in that I agree perfectly in opinion with him. We afterwards went and Drank tea with Coll. Wadsworth, who lives in a very elegant manner: he made a very large fortune, by being agent for the french army, with Mr. Carter, or rather Church: he has two fine daughters. Harriot, is not handsome, but very genteel. Betsey is only 11. years old, but promises to be a Beauty. After tea, we went and took a walk round the town, and on the banks of the river which is about 15 feet deep here but there is a bar at some distance from this place, which prevents large vessels from coming up to the town except in the spring when the river overflows. This is considered as the capital of the State, though New-Haven, has some pretensions to that title, and in a commercial view is better situated. We spent the Evening at Coll. Wadsworth’s.
      